Appeal by the defendant from a judgment of the Supreme Court, Queens *377County (Rios, J.), rendered November 17, 1997, convicting him of robbery in the first degree and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The appellant’s claim of ineffective assistance of counsel rests primarily on matter which is dehors the record and therefore cannot be reviewed on direct appeal (see Matter of James G., 309 AD2d 935 [2003]; People v Bennett, 284 AD2d 338 [2001]; People v Sanford, 121 AD2d 483 [1986]). To the extent that we are able to review the claim of ineffective assistance, the defense counsel’s performance met the standard of meaningful representation (see People v Baldi, 54 NY2d 137 [1981]). Ritter, J.E, Krausman, Townes and Cozier, JJ., concur.